     Case 2:20-cv-07705-SB-KS Document 17 Filed 03/05/21 Page 1 of 1 Page ID #:192




1
2                                                                     JS-6
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
      FAUSTO MORENO,                    ) NO. CV 20-7705-SB (KS)
11                                      )
                       Petitioner,
12                                      )
              v.                        ) JUDGMENT
13                                      )
14    WARDEN POLLARD,                   )
                                        )
15                     Respondent.      )
16    _________________________________ )
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19    States Magistrate Judge,
20
21         IT IS ADJUDGED that this action is dismissed with prejudice.
22
23
      DATED:      March 5, 2021
24
                                                         ________________________________
25                                                          STANLEY BLUMENFELD, JR.
                                                         UNITED STATES DISTRICT JUDGE
26
27
28
